Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/9/2019 and 01/21/2021] is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim-11 is objected to because of the following informalities: it recites distal portion of a surgical instrument on line:1-2, the instant claim is dependent from claim-10 where a surgical instrument has already been recited. Examiner will consider the same instrument is referred on both the claims during examination, and suggests to amend claim-11 to recite: the [[a]] surgical instrument.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Farkas et al. in the patent publication (US 5683359 A).
Regarding claim-1 Farkas discloses a surgical instrument, comprising: a handle assembly (Fig.1) depicts a surgical device (10), the device has a handle assembly (20);
an elongated shaft extending distally from the handle assembly and including an outer wall (Fig.1) shows the elongated shaft (12) with an outer wall, the shaft extends distally from the handle assembly (20);
an end effector coupled to a distal portion of the elongated shaft (Fig.1) further shows an end effector (18) coupled to the distal end of the shaft (12); 
and an evacuation port configured for fluid communication with a suction device (Fig.1) shows, the external section of evacuation port comprising a tube (200) which is connected to a suction device (202), the evacuation port has section which begins internal to the shaft (12) as shown in (Fig.4), a portion of the evacuation port disposed within the outer wall of the elongated shaft (Fig.4) further shows, the section (144) of the evacuation port disposed within the outer wall of the elongated shaft (12). 
Regarding claim-2 Farkas discloses the limitations of claim-1, Farkas further discloses wherein a portion of the evacuation port extends through an opening in the handle assembly (Fig.1) shows a coupler (28) attached to the handle assembly (20), and (Fig.4) shows evacuation port extends from inside to the outside of the instrument through that coupler.
Regarding claim-3 Farkas discloses the limitations of claim-1, Farkas further discloses wherein the portion of the evacuation port disposed within the outer wall of the elongated shaft is a distal portion of the evacuation port (Fig.4) shows portion (144) of the evacuation port which is disposed within the outer wall of the shaft, is considered as the distal end of the port. 
Regarding claim-4 Farkas discloses all the limitations of claim-3, Farkas further discloses wherein the distal portion of the evacuation port includes an inner ring and an outer ring (Fig.4) shows the distal portion of the evacuation port made of an annular plug (135), the plug has an outer ring (139) and an inner ring which is slightly smaller than the outer ring, as shown in (Fig.3).
Regarding claim-5 Farkas discloses all the limitations of claim-4, Farkas further discloses wherein the inner ring is disposed concentrically within the outer ring (Fig.3) shows the inner ring and outer ring are concentric.
Regarding claim-6 Farkas discloses all the limitations of claim-4, Farkas further discloses wherein the distal portion of the evacuation port includes a proximal wall interconnecting the inner ring and the outer ring (Fig.3) the vertical connection between the inner ring and outer ring (138) is located proximally with respect shaft. 
Regarding claim-7 Farkas discloses all the limitations of claim-4, Farkas further discloses wherein the inner ring and the outer ring define an annular space therebetween, and wherein the annular space is in fluid communication with a proximal end of the evacuation port (Fig.3) shows an annular space (137) between the inner and outer ring where O-rings (138) are disposed, because of the O-rings fluid cannot pass proximally, that means distal end of the annular space (137) is in fluid communication with proximal end portion of the evacuation port. 
Regarding claim-8 Farkas discloses all the limitations of claim-4, Farkas further discloses wherein the surgical instrument includes a drive shaft (Figs.1 and 4) shows a drive shaft (19) disposed within the outer shaft (12), 
wherein longitudinal movement of the drive shaft relative to the elongated shaft causes movement of a first jaw member of the end effector relative to a second jaw member of the end effector (Col-3, lines:43-47) recites, reciprocal axial motion of the push rod (19) actuated by the handle assembly causes opening and closing of the end effector assembly (18), 
and wherein the inner ring of the evacuation port is disposed radially outward of the drive shaft (Fig.3) shows the inner ring is disposed radially outward with respect to the drive shaft (19). 
Regarding claim-9 Farkas discloses the limitations of claim-1, Farkas further discloses wherein the evacuation port is in fluid communication with an opening between a first jaw member and a second jaw member of the end effector (Col-6, lines:54-64) recites, a annular passage way (84) exists on the distal end of the end effector, that passageway (84) continues to the annular passageway (27) that exist between proximal end to the distal end of the shaft (12), and (Fig.4) shows the evacuation port opens into that annular passageway (27).       
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over the patent (US 5683359 A) to Farkas et al. in view of the publication (US 2015/0080876 A1) by Worrell et al.
Regarding claim-10 Farkas discloses a method of evacuating gas from a surgical site, the method comprising: suctioning gas through a distal portion of a surgical instrument; passing the gas through an elongated shaft of the surgical instrument (Abstract recites, using a surgical instrument with a hollow tube a fluid coupler extending into the hollow tube and coupling to a vacuum source which applies suction through the passageway for suctioning fluid; and
passing the gas through an evacuation port extending through an opening of a handle assembly of the surgical instrument (Fig.1) shows the an instrument (10) with elongate shaft (12) and a handle assembly (20), the shaft has an inner passageway (27) which is in fluid connection with a suction device (202), that passageway connects to the suction device through an opening (28) on the handle assembly and a tube (200), the functional detail of evacuation process is explained in (Col-7, lines:24-37),    
Farkas does not specifically disclose: the surgical instrument configured to seal tissue.
Worrell discloses an analogous instrument which is capable evacuating fluid and or gas from a surgical site as recited in (Abstract & ¶:[0046]), Worrell further discloses during medical procedure the instrument uses ultrasonic and or other form of energy for sealing, cauterizing the target tissue (¶:[0043]). It would have been obvious at to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Farkas for sealing tissues while suctioning evacuating steam or smoke generated during the sealing process, as taught by Worrell in (¶:[0050]).
Regarding claim-11 Farkas in view of Worrell discloses the limitations of claim-10, Farkas further discloses wherein suctioning gas through a distal portion of a surgical instrument configured to seal tissue includes passing the gas proximally between jaw members of the surgical instrument (Col-2, lines:11-18) recites, a fluid path from the suction source of the instrument to the jaws at the distal end facilitates suctioning of the cartilage and fluid out of the joint area via the jaws.
Regarding claim-12 Farkas in view of Worrell discloses the method of claim-10, Farkas also discloses the method further including suctioning gas through a distal portion of the evacuation port that is disposed within an outer wall of the elongated shaft of the surgical instrument (Fig.4) shows portion (144) of the evacuation port which is disposed within the outer wall of the shaft, that portion is considered as the distal end of the evacuation port.       
Regarding claim-13 Farkas in view of Worrell discloses the method of claim-10, Farkas also discloses the method further including suctioning gas between an inner ring and an outer ring of the evacuation port (Fig.4) shows an outer ring made of the wall of the hollow shaft (12) and an inner ring made of the outer periphery of the drive rod (19) and the gas or fluid passes through the passageway between those two elongated ring structure.
Regarding claim-14 Farkas in view of Worrell discloses all the limitations of  claim-13, Farkas also discloses the method further including suctioning gas between an inner ring and an outer ring of the evacuation port evacuation port connected to the passageway for drawing fluid or gas towards the suction source, as recited in (Col-7, lines:24-35) the gas or liquid passes through passageway between the inner ring and outer ring. 
Regarding claim-15 Farkas in view of Worrell discloses the method of claim-10, Farkas also discloses the method further including suctioning gas between an inner wall of the elongated shaft of the surgical instrument and an outer wall of a drive shaft of the surgical instrument (Col-7, lines:24-35) recites, during suctioning fluid passes through a passageway between inner wall of the outer shaft (12) and outer wall of the drive shaft (19).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
( by Whipple, discloses tissue resecting device includes an end effector and a handpiece assembly, the device includes an elongated outer shaft  extending distally, an inner cutting shaft movably disposed within the elongated outer shaft. The handpiece assembly includes a fluid conduit connect to a suction source to apply suction through the fluid conduit.
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZAHED KABIR whose telephone number is (469)295-9117. The examiner can normally be reached Monday-Friday: 9:30-6:00pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Z.K./ Zahed Kabir
Examiner
Art Unit 3792



/GARY JACKSON/           Supervisory Patent Examiner
Art Unit 3792